Citation Nr: 1440326	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis of the right foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for plantar fasciitis of the left foot, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for the residuals of a laceration of the right third toenail.

4.  Entitlement to service connection for a sleep disorder, to include as due to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, on behalf of the RO in Houston, Texas.

The Veteran's appeal originally included the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection headaches.  However, in a May 2011 rating decision, the RO granted service connection for headaches and assigned a 30 percent evaluation, effective from June 8, 2005.  Thus, there issue is no longer on appeal.

The Board notes that the Veteran also appealed the denial of service connection for depression due to military sexual trauma and fibromyalgia in a December 2011 rating decision.  Thereafter, the RO issued a statement of the case pertaining to these issues, and the Veteran filed a substantive appeal only as to the issue of entitlement to service connection for depression in May 2014.  Therefore, the issue of entitlement to service connection for fibromyalgia is no longer considered on appeal. 

In a subsequent May 2014 rating decision, the RO granted service connection for PTSD with major depressive disorder and assigned a 30 percent evaluation, effective from June 8, 2005, and a 70 percent evaluation, beginning on January 30, 2012.  This action was considered a grant of the full benefit sought on appeal, and therefore, the issue is no longer considered on appeal.

In addition, the Veteran had requested a hearing before the Board at the RO in her May 2009 substantive appeal pertaining to the issues currently on appeal.  However, in a June 2014 statement, the Veteran's representative indicated that she no longer wished to provide testimony in support of these issues at a hearing.  Therefore, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  
A review of the Virtual VA electronic claims file reveals VA treatment notes that are relevant to the issues on appeal; however, these documents were considered in a March 2014 supplemental statement of the case (SSOC).

The issue of entitlement to an increased rating for allergic rhinitis with sinusitis, currently evaluated as 10 percent disabling, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for plantar fasciitis of both feet and the residuals of a laceration to the right third toe, entitlement to service connection for a sleep disorder, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and the merits of the underlying claim for service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO previously considered and denied the Veteran's claim of service connection for chronic cervical spine pain.

2.  The Veteran was notified of the June 1996 rating decision and of her appellate rights, but she did not appeal that determination.  There was also no evidence received within one year of that determination. 
 
3.  The evidence received since the June 1996 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disorder. 


CONCLUSIONS OF LAW

1.  The June 1996 rating decision, which denied service connection for chronic cervical spine pain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013). 

2.  The evidence received subsequent to the June 1996 rating decision is new and material, and the claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the Veteran's claim of service connection for chronic cervical spine pain was previously considered and denied by the RO in a rating decision dated in June 1996.  The Veteran was notified of that decision and of her appellate rights; however, she did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2013).

In June 2005, the Veteran essentially requested that her claim of service connection for a cervical spine disorder be reopened.  

The evidence of record at that time of the rating decision in June 1996 included the Veteran's service treatment records.  In that decision, the RO found that the Veteran had not submitted evidence that showed that she had any diagnosed cervical spine conditions.  The RO noted that the Veteran's service treatment notes revealed that she was in a motor vehicle accident in December 1993 and complained of upper back pain after the accident; however, magnetic resonance imaging (MRI) studies of the cervical spine showed no evidence of diagnosed chronic conditions.

The evidence associated with the claims file subsequent to the June 1996 rating decision includes various statements submitted by the Veteran and friends, articles submitted by the Veteran, VA treatment notes, VA examination reports, and private treatment notes.  The majority of this evidence is certainly new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the Board notes that the new evidence includes current evidence of a cervical spine disorder.  Specifically, in a November 2010 VA examination report, the examiner diagnosed the Veteran with cervical spondylosis.  Therefore, the VA opinion relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a cervical spine disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disorder is reopened.


REMAND

In various VA treatment notes throughout the record, the Veteran has reported that she has had private treatment; however, these records have not been obtained and associated with the record.  Specifically, in an August 2007 VA treatment note, she stated that she had received steroid injections for her service-connected bilateral foot disabilities by a private podiatrist.  In a January 2012 VA treatment note, she indicated that she continued to receive private chiropractic treatment for her neck and back every three months.  In a July 2012 VA treatment note, the Veteran related that she was co-managed by a private primary care physician.  In addition, recent VA treatment records should also be obtained and associated with the claims file, as the most recent VA treatment notes associated with the record are dated in 2012.  38 C.F.R. § 3.159(c)(2).  

The Board also notes that the Veteran was last afforded a VA feet examination in April 2010.  Since that time, in July 2010 and June 2011 statements, she contended that her service-connected foot disabilities had increased in severity.  In particular, she reported that her foot disabilities were so severe that she had to resign from her employment as a medical technologist because she was unable to perform her duties due to the standing requirements.  

In addition, the Veteran has not been afforded a VA examination to determine the nature and etiology of her claimed sleep disorder.  Throughout the appeal, the Veteran has attributed her sleep difficulties to an in-service military sexual assault.  As noted above, the Veteran was granted service connection for PTSD with major depressive disorder.  However, it does not appear that she has been provided adequate notice for the issue of service connection for her sleep disorder as secondary to her service-connected PTSD.  Therefore, a remand is necessary to ensure that she is provided a proper notice letter for this secondary service connection issue.

With respect to the Veteran's claim of entitlement to service connection for a cervical spine disorder, as well as her petition to reopen a claim of service connection for a lumbar spine disorder, the Board notes that she has contended that her cervical and lumbar spine disabilities were caused by her use of a microscope and standing on cement floors without a rubber mat during her service as a medical technologist.  In a November 2008 buddy statement, a coworker also attributed the Veteran's back pain to repetitious lifting of 20 pound boxes during service.  However, the August 2006, December 2006, and November 2010 VA examiners did not address these contentions in their reports.

Therefore, the Veteran should be afforded VA examinations to ascertain the current severity of her service-connected disabilities and to determine the nature and etiology of her claimed sleep and cervical spine disorders.  In addition, if any newly obtained private or VA treatment notes show evidence of a current lumbar spine disability, the Veteran should also be afforded a VA examination to determine the nature and etiology of her claimed low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with her claim for service connection for a sleep disorder, to include as secondary to service-connected PTSD with major depressive disorder.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.  Specifically, the letter should notify her of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her bilateral foot disabilities and her claimed sleep, lumbar spine, and cervical spine disorders.  The AOJ should specifically request identifying information and authorization to obtain the private treatment notes from her podiatrist (as noted in an August 2007 VA treatment note), chiropractor (as noted in a January 2007 VA treatment note), and primary care physician (as noted in a July 2012 VA treatment note).  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records, to specifically include those dated from 2012 to the present.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of her service-connected bilateral foot disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's plantar fasciitis and the residuals of a laceration to the right third toe and report all signs and symptoms necessary for rating the disorders.  In particular, he or she should address the rating criteria for foot disabilities and scars.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current sleep disorders. For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to her military service.  

The VA examiner should also indicate whether it is as at least as likely as not that any current sleep disorder was caused by or permanently aggravated by the Veteran's service-connected PTSD with major depressive disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  If any newly obtained evidence documents a current lumbar spine disorder, the VA examiner should also address the nature and etiology of any lumbar spine disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identity all current cervical and lumbar spine disorders.  For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to her military service.  

(The term "at least as likely as not "does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

In forming his or her opinion, the examiner should address the Veteran's various contentions that her current cervical and lumbar spine disorders were caused by her duties as a medical technologist during service; specifically, her extensive use of a microscope, standing on a cement floor without rubber matting, and repetitious lifting of 20 pound boxes.

In addition, the examiner should also comment as to whether the Veteran's current cervical and lumbar spine disabilities were caused by a December 1993 in-service motor vehicle accident or an August 2001 post-service motor vehicle accident. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history!,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

8.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


